UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6550



CARL MASON MANESS,

                                              Plaintiff - Appellant,

          versus


WALLACE THOMPSON HOSPITAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-98-358-7-20AK)


Submitted:   June 18, 1998                    Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Mason Maness, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Mason Maness appeals the district court’s order dis-

missing his 42 U.S.C. § 1983 (1994) complaint without prejudice.

Maness’ case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recommended that

relief be denied and advised that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation. Not having received

objections by the end of prescribed period, the district court

adopted the magistrate judge’s report and recommendation and dis-

missed the action without prejudice.

     Three days after the entry of judgment, Maness filed objec-

tions to the report. Because these objections were postmarked with-

in the objection period, we construe them as timely under Houston

v. Lack, 487 U.S. 266 (1988). We have reviewed the record and the

district court’s opinion accepting the magistrate judge’s recommen-

dation and find no reversible error. Accordingly, we affirm on the

reasoning   of   the   district   court.   Maness   v.   Wallace   Thompson

Hospital, No. CA-98-358-7-20AK (D.S.C. Mar. 20, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   AFFIRMED




                                     2